Title: To James Madison from Thomas Morris, 19 February 1815
From: Morris, Thomas
To: Madison, James


                    
                        
                            Sir
                        
                        New York Feby. 19th. 1815
                    
                    Having been informed by the friends of Mr. Luke Codwise formerly an Inhabitant of this City, but now residing in the Island of St Croix, that an application will be made to the Executive Government to appoint him Consul at St Croix, I take the liberty of recommending him to you as a Gentleman well calculated to discharge the Duties of that Station. Mr. Codwis’s friends and Connections are among the most respectable of our Citizens, & he is a Man of Integrity sincerely attached to our Republican

Institutions and of Habits of Industry which eminently qualify him for the Situation which he solicits. I have the Honor to remain Your most Obedient Servt.
                    
                        
                            Thomas Morris
                        
                    
                